Citation Nr: 0302602	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-23 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to March 
1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In the August 1999 decision, the RO denied service connection 
for both left knee and right knee disability.  The veteran 
thereafter perfected appeals for both issues.  In January 
2001, the Board remanded both issues back to the RO for 
additional evidentiary development.  In a September 2002 
decision, the Board denied service connection for right knee 
disability.  The Board directed additional development of the 
left knee disability issue pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  Notice of the development was furnished to the 
veteran and her representative as required by 38 C.F.R. 
§ 20.903 (2002), and additional argument was received from 
the veteran's representative in January 2003. 


FINDINGS OF FACT

1.  Left knee disability clearly and unmistakably existed 
prior to the veteran's entrance into active duty service.  

2.  There was no increase in the underlying severity of the 
veteran's preexisting left knee disability during her period 
of active duty service.  

3.  A separate left knee disability was not manifested during 
the veteran's period of active duty service. 


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes some service medical records, VA 
and private medical records and reports of VA examinations.  
The RO made several attempts to obtain complete copies of the 
veteran's service medical records without success.  An 
administrative decision is of record indicating that the 
service medical records are unavailable.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  As the record 
shows that the veteran has been afforded a VA examination in 
connection with her claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a left knee disability.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
May 2002 letter, the veteran was effectively furnished notice 
of the types of evidence necessary to substantiate her claim 
as well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of this case it should be noted that a veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service, or where clear and unmistakable evidence (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

The Court has held that, as a matter of law, the presumption 
of soundness is rebutted by clear and unmistakable evidence 
consisting of a veteran's own admission of a pre-service 
history of medical problems during in-service clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

Factual Background

A pre-service medical record dated in September 1997 
indicated that the veteran sought treatment at that time due 
to a knee injury which had occurred while working at K Mart.  
The assessment was contused and sprained knee.  

As noted above, the veteran's service medical records are 
incomplete and attempts to obtain complete copies have met 
with failure.  The service medical records which have been 
associated with the claims file show that in February 1998, 
the veteran complained of left knee pain and intermittent 
swelling.  The assessment was patellofemoral pain syndrome of 
the left knee and a small medial meniscal capsular tear.  

At the time of a February 1998 in-service X-ray examination 
of the left knee, it was noted that the veteran was 
complaining of left knee pain secondary to an injury which 
occurred in September 1997.  The examination was interpreted 
as revealing a single round density overlaying the anterior 
tibual tubercle and correlation with pain and tenderness over 
the proximal anterior tibual spine was recommended.  The 
examination was otherwise unremarkable without effusion, 
intra-articular loose body or fracture.  

In a February 1998 statement, the veteran reported that she 
had injured her left knee in September 1997.  She was put in 
a leg brace for approximately one week.  She had been 
experiencing swelling and giving out every couple of days but 
not severe pain until she went on active duty.  

A March 1998 post-service orthopedic examination by a private 
physician resulted in a diagnosis of possible meniscus tear.  
It was noted at that time that the veteran injured her left 
knee in September 1997 while working at K Mart.  She was 
treated with a brace from September to January.  It was 
reported that the veteran had joined the Navy in January and 
initially did well but began to experience pain.  X-rays were 
performed which revealed a torn medial meniscus.  She was 
discharged secondary to the knee problem.  At the time of the 
examination she reported that the knee would go out 
occasionally.  She also experienced a sensation of buckling 
and occasional swelling.  Copies of X-rays and a Magnetic 
Resonance Imaging (MRI) report were noted to be illegible.  

A private medical record dated in April 1998 indicated the 
veteran had an ongoing problem with her left knee beginning 
in September 1997 when she hit the knee while working in K 
Mart.  She was treated conservatively at that time.  The 
veteran thereafter enlisted in the Navy but was unable 
complete boot camp due to ongoing problems with the knee 
including recurrent swelling and medial side pain.  Prior to 
her discharge, she was evaluated by the Navy with X-rays and 
a MRI examination of the knee, both of which were reportedly 
negative.  A medical report was referenced as suggesting a 
meniscal capsular injury to the medial meniscus.  At the time 
of the examination, she reported experiencing intermittent 
stiffness and difficulties with twisting, pivoting and 
crouching but denied a feeling of instability.  Physical 
examination revealed that the veteran walked without a limp.  
No joint effusion was present.  She was able to perform a 
deep knee bend with relative ease and both knees had an 
unrestricted range of motion.  Tenderness was present in the 
left knee along the medial joint line.  The assessment was 
ongoing posttraumatic symptoms in the left knee localized to 
the medial aspect.  History and examination would suggest at 
least a capsular and articular contusion of the knee.  The 
medical report from the Navy suggested a mensical capsular 
injury.  X-rays were negative.  

In an October 1999 statement, the veteran denied ever having 
worn a knee brace.  She reported that she was in extreme pain 
every day.  In a November 1999 statement, the veteran 
admitted injuring her knee at K-Mart but denied ever wearing 
a knee brace.  She wrote that the pre-service injury healed 
in less than a week.  During boot camp, her knee got worse 
and a MRI revealed a torn medial meniscus.  

A private clinical record dated in July 2000 indicates the 
veteran was seeking treatment for left knee pain.  It was 
noted that the injury happened while the veteran was in the 
military.  She had a brace which actually made the knee 
problem worse.  The impression was probable torn medial 
meniscus and possible chondromalacia of the femoral condyle 
of the left knee.  A left knee arthroscopy with lateral 
release was performed the same month.  

The veteran underwent arthroscopic surgery again in August 
2001.  The post-operative diagnosis was internal derangement 
and tearing of the medial and lateral meniscus, 
chondromalacial changes, medial patellar plica, synovitis and 
significant scar tissue fronding throughout the knee.  

On VA examination in November 2001, the veteran complained of 
weakness in the left knee and a tendency to give out.  There 
was also occasional swelling.  Some days there was pain and 
other days there were no symptoms.  It was noted that after 
the veteran jointed the military, her knee became sore.  
There was no history of any specific injury.  Post-service, 
she had two surgeries on the knee.  She denied injuring her 
knee prior to service.  Physical examination revealed that 
squatting was difficult with complaints of pain.  There was 
no tenderness, and patellar translation was normal.  
Apprehension test was negative.  The ligaments were stable 
and there was no crepitation.  Mcmurray, Lachman, and drawer 
tests were all negative.  The range of motion was from 0-130 
degrees.  X-rays were normal.  A MRI revealed a small left 
knee joint effusion.  The diagnosis was subjective complaint 
of pain and instability of the left knee status post 
arthroscopic surgery with stable ligaments and adequate range 
of motion.  The examiner noted that it appeared from the 
available medical records that there was a preexisting 
condition which was most likely a torn meniscus and the 
veteran did not suffer any separate left knee injury during 
service.  

On a January 2003 addendum to the November 2001 examination 
report, it was noted that the claims file had been 
extensively reviewed.  It was the examiner's opinion that 
there was no increase in the severity of the pre-existing 
left knee disability during the veteran's military service.  
The examiner noted that although the veteran did not provide 
a history of a pre-service knee injury, there was other 
evidence documenting the injury including the veteran's own 
written statement and there was no history of any knee injury 
during the veteran short stay in the military.  

Analysis

While the veteran has alleged at times that she did not 
injure her knee prior to her entry into active duty, the 
Board finds the evidence of record clearly and unmistakably 
establishes that a left knee injury was present prior to 
active duty.  Supporting the finding that the left knee 
disability occurred prior to active duty are several pieces 
of evidence.  A clinical record dated prior to active duty 
demonstrates a left knee injury was treated at that time.  
Additionally, in a handwritten statement which the veteran 
wrote while on active duty, she reported the existence of 
such an injury.  Finally, the examiner who conducted the 
November 2001 VA examination and who had reviewed the medical 
evidence of record affirmatively opined that a left knee 
disability was present prior to active duty.  While there are 
several private post-service clinical records which indicate 
that a left knee disability began during active duty, these 
records are based on a history provided by the veteran and 
not supported by the objective evidence of record.  An 
assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998).  Based on the above, the Board finds 
the presumption of soundness has been clearly and 
unmistakably rebutted.  

The Board further finds that service connection is not 
warranted on the basis of active duty aggravation of a pre-
existing left knee injury as the preponderance of the 
evidence of record demonstrates that the left knee disability 
underwent no increase in severity while on active duty.  As 
noted above, the examiner who conducted the November 2001 VA 
examination opined in a January 2003 addendum that the knee 
disability did not increase in severity.  The Board believes 
that the opinion of this medically trained examiner which was 
based on examination of the veteran and review of the record 
is entitled to significant weight.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 


ORDER

Service connection is not warranted for left knee disability.  
The appeal is denied.  


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

